UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
____________________________________

EDWARD BUCZYNSKI,

                      Plaintiff,           1:17-cv-01126-MAT
                                           DECISION AND ORDER
                             -v-

Commissioner of Social Security,

                  Defendant.
____________________________________

                                   INTRODUCTION

     Franklin C. White, II (“Plaintiff”), represented by counsel,

brings this action under Title II of the Social Security Act (“the

Act”), seeking review of the final decision of the Commissioner of

Social Security (“the Commissioner” or “Defendant”), denying his

application for Disability Insurance Benefits (“DIB”).                Docket

No. 1.    The Court has jurisdiction over the matter pursuant to

42 U.S.C. § 405(g).      Presently before the Court are the parties’

competing   motions    for    judgment    on   the   pleadings   pursuant   to

Rule 12(c) of the Federal Rules of Civil Procedure.               See Docket

Nos. 11, 12, 14.       For the reasons set forth below, Plaintiff’s

motion for judgment on the pleadings is granted, and Defendant’s

motion is denied.      The case is remanded to the Commissioner for

further proceedings consistent with this Decision and Order.

                            PROCEDURAL BACKGROUND

     On   November    20,    2013,    Plaintiff   protectively    filed     an

application for DIB, alleging disability as of August 2, 2013, due

to depression, fibromyalgia, osteoarthritis, mioscopic colitis, and
degenerative disc disease.                  Administrative Transcript (“T.”) 15,

84-85, 87.       The claims were initially denied on January 29, 2014.

T. 15, 96-107.        At Plaintiff’s request, a hearing was conducted on

May 2, 2016, by administrative law judge (“ALJ”) Lynette Gohr.                            T.

15, 40-82.        The ALJ issued an unfavorable decision on June 17,

2016.     T. 12-30.         Plaintiff appealed the decision to the Appeals

Council, which denied his request for review on September 6, 2017,

making     the    ALJ’s        decision       the    final    determination        of     the

Commissioner.        T. 1-3.       This action followed.

                                   THE ALJ’S DECISION

     The       ALJ      applied       the     five-step       sequential        evaluation

promulgated by the Commissioner for adjudicating disability claims.

 See 20 C.F.R. § 404.1520(a).                        The ALJ initially found that

Plaintiff met the insured status requirements of the Act through

December 31,         2017.       T.    17.      At    step one       of   the   sequential

evaluation,       the    ALJ    found       that    Plaintiff       had   not   engaged    in

substantial gainful activity since March 1, 2014, the alleged onset

date.    Id.

     At    step      two,    the      ALJ    determined      that    Plaintiff    had     the

following      “severe”        impairments:         osteoarthritis;        left   shoulder

bursitis; cervical spine with C4-7 disc herniations with left upper

extremity radiculopathy; low back with L4-5 left paracentral disc

protrusion and L5-S1 bilateral spondylolysis and spondylolisthesis;

right upper extremity congenital defect; and right hand Erb’s


                                              -2-
palsy.   Id.       The ALJ also determined that Plaintiff’s medically

determinable       impairments      of   collagenous      colitis,    depressive

disorder,    and    anxiety   did    not    cause     significant    work-related

functional     limitations    and    thus      were   non-severe.      T.   17-18.

Further, the ALJ found that Plaintiff’s diagnosis of fibromyalgia

was not a medically determinable impairment.               T. 18.

     At step three, the ALJ found that Plaintiff’s impairments did

not singularly or in combination meet or medically equal the

severity of one of the listed impairments in 20 C.F.R. Part 404,

Subpart P, Appendix 1.           Id.       The ALJ specifically considered

Listings 1.02, 1.04, and 5.06.             T. 18-19.

     Before proceeding to step four, the ALJ found that Plaintiff

retained the residual functional capacity (“RFC”) to perform light

work, as defined in 20 C.F.R. § 404.1567(b), except that he: “can

perform occasional reaching, pushing and pulling with the right

arm, occasional but not frequent fine and gross manipulation with

the right hand, occasional climbing ramps and stairs, no climbing

ladders, ropes and scaffolds, and occasional balancing, stooping,

kneeling, crouching and crawling.”             T. 20.

     At step four, the ALJ concluded that Plaintiff was capable of

performing his past relevant work as a food service manager.

T. 28.   The ALJ also found that there were other jobs existing in

the national economy that Plaintiff was able to perform, and

therefore made alternative findings for step five of the sequential


                                         -3-
evaluation process.              Id.     Specifically, considering Plaintiff’s

age, education, work experience, and RFC, the ALJ found that

Plaintiff        could     perform        the    representative            occupations       of

restaurant host, food order expeditor, and food beverage checker.

T. 29.        The ALJ accordingly found that Plaintiff was not disabled

as defined in the Act.             T. 30.

                                       SCOPE OF REVIEW

         A     district     court       may     set     aside        the    Commissioner’s

determination that a claimant is not disabled only if the factual

findings are not supported by “substantial evidence” or if the

decision is based on legal error.                     42 U.S.C. § 405(g); see also

Green-Younger v. Barnhart, 335 F.3d 99, 105-06 (2d Cir. 2003). The

district court must accept the Commissioner’s findings of fact,

provided that such findings are supported by “substantial evidence”

in the record. See 42 U.S.C. § 405(g) (the Commissioner’s findings

“as to any fact, if supported by substantial evidence, shall be

conclusive”).          “Substantial evidence means ‘such relevant evidence

as   a       reasonable    mind   might       accept    as    adequate      to     support   a

conclusion.’”           Shaw v. Chater, 221 F.3d 126, 131 (2d Cir. 2000)

(quotation           omitted).      The    reviewing         court    nevertheless        must

scrutinize the whole record and examine evidence that supports or

detracts from both sides.                 Tejada v. Apfel, 167 F.3d 770, 774

(2d Cir. 1998) (citation omitted).                     “The deferential standard of

review         for     substantial       evidence       does     not       apply     to   the


                                              -4-
Commissioner’s conclusions of law.”        Byam v. Barnhart, 336 F.3d

172, 179 (2d Cir. 2003) (citing Townley v. Heckler, 748 F.2d 109,

112 (2d Cir. 1984)).

                              DISCUSSION

     Plaintiff contends that remand is warranted because: (1) the

ALJ erred at step three of the sequential evaluation, when she

found that Plaintiff’s osteoarthritis, and lumbar and cervical

spine impairments, did not meet the criteria for Listing 1.04;

(2) Dr. Balderman’s opinion, which the ALJ gave “great weight,”

does not support the RFC limitation for “occasional” reaching,

pushing, pulling, and performing fine and gross manipulation with

the right upper extremity; (3) the RFC contains no limitation

addressing Plaintiff’s severe impairments of left shoulder bursitis

and cervical spine C4-7 disc herniations, with left upper extremity

radiculopathy; (4) the ALJ erred by assessing an RFC without any

mental limitations; and (5) the ALJ erred by failing to assess

Plaintiff’s carpal tunnel syndrome of the dominant left hand.      See

Docket No. 11-1 at 17-27.     For the reasons explained below, the

Court finds that the RFC is not supported by substantial evidence,

particularly as it pertains to Plaintiff’s ability to use his right

and left upper extremities.   Accordingly, the case is reversed and

remanded   to   the    Commissioner    for    further   administrative

proceedings.




                                 -5-
I.   The RFC Assessment

     “When       assessing     a    disability       claim,    an     ALJ    has     the

responsibility of determining a claimant’s RFC based on all of the

relevant     medical     and   other      evidence    of     record.”        Mack    v.

Commissioner,      No.   1:18-cv-00265-MAT,          2019     WL    1994279,    at    *4

(W.D.N.Y. May 6, 2019) (citations omitted); see also Snell v.

Apfel,     177    F.3d    128,      133   (2d    Cir.      1999)     (the    ultimate

responsibility to determine a claimant’s RFC rests solely with the

ALJ). “[T]he ALJ is required to articulate the reasons for the RFC

determination,       which     ‘must      include     a     narrative       discussion

describing how the evidence supports each conclusion.’”                      Quinto v.

Berryhill, No. 3:17-cv-00024(JCH), 2017 WL 6017931, at *5 (D. Conn.

Dec. 1, 2017) (quoting SSR 96-8p, at *7)).

     An RFC finding need not correspond to any particular medical

opinion; rather, the ALJ must weigh and synthesize all evidence

available to render an RFC finding that is consistent with the

record as a whole.        Matta v. Astrue, 508 F. App’x 53, 56 (2d Cir.

2013); see also Rosa v. Callahan, 168 F.3d 72, 29 (2d Cir. 1999)

(“the ALJ’s RFC finding need not track any one medical opinion”).

However, “[a]n ALJ is prohibited from ‘playing doctor’ in the sense

that ‘an ALJ may not substitute his own judgment for competent

medical opinion. . . .             This rule is most often employed in the

context of the RFC determination when the claimant argues either

that the RFC is not supported by substantial evidence or that the


                                          -6-
ALJ has erred by failing to develop the record with a medical

opinion on the RFC.”          Quinto, 2017 WL 6017931, at *12 (citations

omitted).

      A.     Plaintiff’s Assessed Right Arm Limitations

      Plaintiff contends that the ALJ, despite giving the opinion of

Dr. Balderman “great weight,” failed to include limitations in the

RFC   incorporating       Dr.    Balderman’s      opinion     that    Plaintiff     had

“marked” limitations for reaching, pushing, pulling, and for the

use of his right hand for fine and gross motor work.                       See Docket

No. 11-1 at 19.

      Dr. Balderman, a consultative examiner, examined Plaintiff of

January 13, 2014.1        T. 321-24.     Dr. Balderman opined that Plaintiff

had “marked limitation in the use of the right hand for zipping

zippers or tying ties.            Hand and finger dexterity intact.                Grip

strength is 3/5 in the right hand and 5/5 in the left hand.”

T. 323.       Dr. Balderman also found that Plaintiff had “marked

limitation in the use of the right arm for reaching, pushing, and

pulling,” and “[m]arked limitation in the use of the right hand for

fine and gross motor work.”            T. 324.




      1

       Plaintiff’s original onset date was August 2, 2013 (see T. 198); however, at the
administrative hearing, Plaintiff requested leave to amend his onset date to March 1,
2014. See T. 44. The ALJ granted Plaintiff’s request to amend. Id. Accordingly,
Dr. Balderman’s consultative examination took place before Plaintiff’s alleged amended
onset date. Defendant does not appear to argue that it was inappropriate for the ALJ to
consider Dr. Balderman’s opinion relating to Plaintiff’s limitations, even though it took
place before Plaintiff’s amended onset date.

                                          -7-
       The   ALJ   gave    “great    weight”       to    Dr.    Balderman’s      opinion

“regarding functional limitations for the right upper extremity.”

T. 27.    The ALJ found that Dr. Balderman’s opinion was “based on an

examination by a doctor with programmatic knowledge. Moreover, his

opinion is consistent with the record, as a whole.”                       Id.

       The Court agrees with Plaintiff that there is a discrepancy

between      Dr.   Balderman’s       opinion      that       Plaintiff    had    “marked

limitations”       for    using    his    right    arm    for    reaching,       pushing,

pulling, and for using his right hand for fine and gross motor

work.     The ALJ limited Plaintiff to performing these activities

only “occasionally.”           See T. 20.

       SSR 83-14 defines “occasional” as “from very little up to

one-third     of   the    time.”         Id.;   see     also    SSR    96-6p    (defining

“occasionally”).          Applying these definitions to the ALJ’s RFC

determination, the ALJ found that although Dr. Balderman stated

Plaintiff     had marked       limitations        in    using    his    right    arm   for

reaching, pushing, pulling, and for using his right hand for fine

and gross motor work, pursuant to the RFC, Plaintiff could perform

these     functions       up    to    one-third         of     the     total     workday.

Dr. Balderman’s functional assessment was too vague to support this

RFC.    See Curry v. Apfel, 209 F.3d 117, 123 (2d Cir. 2000) (finding

that consultant’s “use of the terms ‘moderate’ and ‘mild,’ without

additional information, does not permit the ALJ, a layperson

notwithstanding her considerable and constant exposure to medical


                                           -8-
evidence, to make the necessary inference that [plaintiff could]

perform the exertional requirements of sedentary work”); see also

Selian v. Astrue, 708 F.3d 409, 421 (2d Cir. 2013) (finding that

ALJ’s reliance on treating physician’s statement that plaintiff

could “lift . . . objects of a mild degree of weight on an

intermittent basis” was too vague to support ALJ’s finding that

plaintiff could perform light work).

     Other courts have found that a physician’s assessment that a

plaintiff has “marked” limitations is not necessarily consistent

with an RFC limiting the Plaintiff to “occasionally” performing

those same activities. See, e.g., Edwards v. Commissioner, No. 16-

cv-0948-MJR, 2018 WL 5859518, at *5 (W.D.N.Y. Nov. 9, 2018) (“If

the ALJ is in agreement that plaintiff has a marked limitation as

to climbing stairs, remand is necessary for the ALJ to explain how

a marked limitation in that area is consistent with occasional

stair     climbing.      The     Social      Security      Regulations    define

‘occasionally’ as ‘occurring from very little up to one-third of

the time.’    The ALJ does not explain how a marked limitation would

allow plaintiff to spend up to one-third of his work day climbing

stairs.”) (internal citation omitted); Oney v. Colvin, No. 1:14-CV-

00720 (MAT), 2017 WL 1054914, at *2-3 (W.D.N.Y. Mar. 21, 2017)

(remand    required   where    the    ALJ    interpreted    doctor’s     “marked”

restrictions    in    rotation   of    the    head,   bending,   lifting,    and

carrying as consistent with the ALJ’s RFC limiting plaintiff to


                                      -9-
“occasional”    performance         of    postural     activities     and    flexion,

extension, and rotation of the neck).

       Despite the discrepancy between Dr. Balderman’s opinion and

the limitations included in the RFC, the written determination does

not include     any    explanation        as   to    how limiting        Plaintiff   to

occasionally     using       his    right      arm/hand    is      consistent     with

Dr. Balderman’s opinion that Plaintiff had marked limitations for

performing     those    same       activities.         Without     this    additional

information, the Court is unable to discern how the ALJ arrived at

his conclusion        that   the    RFC    is supported      by    Dr.    Balderman’s

opinion, and therefore whether the RFC is supported by substantial

evidence.    See Buchanan v. Colvin, No. 15-CV-88S, 2016 WL 2729593,

at *4 (W.D.N.Y. May 11, 2016) (“because the ALJ failed to provide

any reasoning behind the RFC, or explanation as to how sedentary

work is consistent with Plaintiff’s moderate physical limitations,

this Court is unable to conduct a meaningful review as to whether

the RFC is supported by substantial evidence.”); see also Otts v.

Colvin, No. 15-CV-6731-FPG, 2016 WL 6677192, at *4 (W.D.N.Y.

Nov. 14, 2016) (“Despite Dr. Persaud’s opinion that Otts had a

‘moderate to marked’ restriction for lifting, carrying, pushing,

and pulling, the ALJ determined, without explanation, that Otts can

lift   and   carry     up    to    20    pounds     occasionally    and     10   pounds

frequently without pushing or pulling restrictions.                   A claimant is

not necessarily rendered disabled simply because he or she has


                                          -10-
moderate physical limitations. Under these circumstances, however,

the ALJ must discuss and provide reasons tending to support the

finding that, despite the moderate limitations . . . [the claimant]

could   still   perform   light    work.”)    (internal     quotations   and

citations omitted) (alteration in original).

     Defendant    contends   that    the     ALJ    had   “other   evidence”

supporting Plaintiff’s ability to “occasionally” use his right arm

for reaching, pushing, pulling, and for using his right hand for

fine and gross motor work.        Docket No. 12-1 at 20-21.        Defendant

points to Dr. Ahmad’s notation in December 2015 and March 2016 that

Plaintiff   had    full   strength     in     both     upper    extremities,

Dr. Balderman’s finding that Plaintiff had four out of five grip

strength in his right arm, as well as evidence that Plaintiff could

perform some activities of daily living.           Id. at 21.   Like the ALJ,

defense counsel is not a medical doctor, and is not qualified to

opine that Plaintiff’s grip strength and his ability to do the

above-mentioned activities somehow equate to his ability to use his

right arm for reaching, pushing, pulling, and for using his right

hand for fine and gross motor work.          As the ALJ cites to no other

medical opinion evidence supporting his assessment of Plaintiff’s

right arm/hand limitations, it appears that the ALJ impermissibly

relied on her own medical judgment in formulating the RFC.               See

Oney, 2017 WL 1054914, at *3.         The Court therefore agrees with

Plaintiff that although the ALJ stated she gave “great” weight to


                                   -11-
Dr. Balderman’s opinion, the opinion did not actually support the

RFC finding as to Plaintiff’s right arm/hand limitations.                      Remand

is required on this basis.

       B.     Plaintiff’s Assessed Left Arm Limitations

       Plaintiff     next    contends     that    the    ALJ   failed   to     assess

limitations accounting for his left arm impairments.                           Docket

No. 11-1 at 22.           Defendant argues that the RFC accounted for

Plaintiff’s left arm impairments, because the RFC “was for light

work    (as    compared     to   medium    or    heavy    work),    that   includes

significant lifting restrictions, and further limited Plaintiff to

no climbing ladders, ropes, or scaffolds.”                Docket No. 12-1 at 21.



       At step two of the sequential evaluation, the ALJ found that

Plaintiff      had   “severe”    left     arm   impairments,       including   “left

shoulder bursitis,” and “cervical spine with C4-7 disc herniations

with left upper extremity radiculopathy.”                T. 17.    Despite finding

that Plaintiff’s left arm impairments were severe, the ALJ assessed

an     RFC    that   only   included      specific       limitations    addressing

Plaintiff’s ability to use his right arm/hand. The RFC contains no

specific limitations regarding Plaintiff’s use of his left arm.

See T. 20 (“he can perform occasional reaching, pushing and pulling

with the right arm, occasional but not frequent fine and gross

manipulation with the right hand. . . .”).                 Further, the written

determination does not explain how limiting Plaintiff to “light


                                        -12-
work,” accounts     for   his   severe    left    arm   impairments      of   left

shoulder bursitis and left upper extremity radiculopathy.                      On

remand, the ALJ should more fully discuss Plaintiff’s left arm

impairments, and identify the specific limitations contained in the

RFC that address these impairments.

II. Plaintiff’s Remaining Arguments

     Finding remand necessary for the reasons explained above, the

Court need not and does not reach Plaintiff’s remaining arguments

concerning the ALJ’s assessment of Plaintiff’s impairments at step

three of the sequential evaluation, the ALJ’s failure to assess

limitations for Plaintiff’s alleged mental impairments, and the

ALJ’s    failure   to   consider   Plaintiff’s      alleged   carpal      tunnel

syndrome.

                                CONCLUSION

     For the foregoing reasons, Plaintiff’s motion for judgment on

the pleadings (Docket No. 11) is granted to the extent that the

Commissioner’s decision is reversed, and the matter is remanded for

further   proceedings     consistent     with    this   Decision   and    Order.

Defendant’s motion for judgment on the pleadings (Docket No. 12) is

denied.    The Clerk of Court is directed to close this case.

     ALL OF THE ABOVE IS SO ORDERED.

                                       S/Michael A. Telesca

                                   _____________________________
                                   HONORABLE MICHAEL A. TELESCA
                                   United States District Judge


Dated:      October 28, 2019
            Rochester, New York


                                   -13-
